                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                    8:18CV453

        v.
                                                                 MEMORANDUM
JAMES WIDTFELDT,                                                  AND ORDER

                       Defendant.


       This matter is before the Court on Defendant James Widtfeldt’s (“Widtfeldt”) “Notice of
Appeal and Appeal Fee of $505.” Widtfeldt has not articulated any issue ripe for appeal in this
case. As such, the $505 appeal fee is not due and should be returned to Witdfeldt. See 28 U.S.C.
§§ 1913, 1917.

       IT IS ORDERED:
       1.     The Clerk’s Office is directed to return defendant James Widtfeldt’s check,
              number 5382, dated December 12, 2018, to him at his last known address.
       2.     The Clerk’s Office shall file defendant James Widtfeldt’s “Notice of Appeal and
              Appeal Fee of $505” as a Notice.

       Dated this 14th day of December 2018.

                                                   BY THE COURT:



                                                   Robert F. Rossiter, Jr.
                                                   United States District Judge
